UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-54535 VOICE ASSIST, INC. (Exact name of registrant as specified in its charter) Nevada 26-1929199 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 South Pointe Dr., Suite 100, Lake Forest, CA (Address of principal executive offices) (Zip Code) (949) 655-1677 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group 401 West A St., Suite 1150 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of shares of Common Stock, $0.001 par value, outstanding on May 17, 2012, was 34,723,353 shares. 1 PART I FINANCIAL INFORMATION Item 1. Financial Statements. VOICE ASSIST, INC. CONDENSED BALANCE SHEETS (Unaudited) 3/31/2012 12/31/2011 ASSETS CURRENT ASSETS Cash Accounts Receivable Deferred Customer Activation Costs Prepaid Expenses Total Current Assets Property & Equipment, Net Software Development, Net Other Assets Total Assets LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts Payable Accounts Payable – Related Parties Accrued Expenses Deferred Revenue Loans Payable Loans Payable - Related Parties Total Current Liabilities NON CURRENT LIABILITIES L/T Portion Loans Payable - - Total Liabilities STOCKHOLDERS' DEFICIT Preferred stock Common stock Additional Paid in Capital Shares to be Issued - Accumulated Deficit Total Stockholders' Deficit TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT (1) $.001 par value, 10,000,000 shares authorized, 2,000,000 issued and outstanding (2) $.001 par value, 10,000,000 shares authorized, 2,000,000 issued and outstanding (3) $.001 par value, 100,000,000 shares authorized, 31,397,973 issued and outstanding (4) $.001 par value, 100,000,000 shares authorized, 30,699,223 issued and outstanding The accompanying notes are an integral part of these condensed financial statements. 2 VOICE ASSIST, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended 3/31/2012 Three Months Ended 3/31/2011 OPERATING REVENUES Revenues $ $ OPERATING EXPENSES Direct Cost of Services Other Costs Total Direct Cost of Services Legal and Professional Selling, General and Administrative Selling, General and Administrative - Related Parties - Depreciation and Amortization Total Operating Expenses Net Loss from Operations ) ) OTHER INCOME AND (EXPENSE) Interest Expense ) ) Other Income (Expense) - Total Other Income (Expense) ) Net Loss before Income Taxes ) ) Income Tax Expense ) ) NET LOSS $ ) $ ) Weighted Average Shares Outstanding - Basic and Diluted Net Loss Per Common Share – Basic and Diluted $ ) $ ) The accompanying notes are an integral part of these condensed financial statements. 3 VOICE ASSIST, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended 3/31/2012 For the Three Months Ended 3/31/2011 Cash Flows From Operating Activities Net Loss $ ) $ ) Adjustments to reconcile from Net Loss to net cash provided by (used in) operating activities: Depreciation and amortization Shares to be Issued for Services - Stock option amortization Changes in operating assets and liabilities Accounts receivable ) Deferred customer activation costs Prepaid expense ) Other assets - - Accounts payable Accounts payable - related party Accrued expenses Deferred customer activation fees ) ) Net cash (used in) operating activities ) ) Cash flows from investing activities Acquisition and development of software assets ) ) Purchaseof equipment ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities Proceeds from loans payable - Proceeds from loans payable - related party Repayment of loans payable ) ) Repayment of loans payable - related party - ) Proceeds from issuance of common stock Net cash provided by financing activities Net Increase/(Decrease) in Cash ) Cash, Beginning of Period Cash, End of Period $ $ Supplemental Information: Cash paid for: Taxes $ $
